Deny and Opinion Filed May 13, 2014.




                                        S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                     No. 05-14-00513-CV

                        IN RE OMP DEVELOPMENT, LLC, Relator

                 Original Proceeding from the 191st Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DC-13-01265

                            MEMORANDUM OPINION
                         Before Justices Moseley, O'Neill, and Fillmore
                                  Opinion by Justice Moseley
       Relator filed this petition for writ of mandamus requesting that the Court order the trial

court to vacate its April 4, 2014 Amended Order of Remand and order the trial court to confirm

and enter judgment on the arbitration award that is the subject of the Amended Order of Remand.

The facts and issues are well known to the parties, so we need not recount them herein. A writ of

mandamus issues to correct a clear abuse of discretion when no adequate remedy by appeal

exists. Walker v. Packer, 827 S.W.2d 833, 839–40 (Tex. 1992) (orig. proceeding). Relator has

failed to establish that the trial court has clearly abused its discretion. Accordingly, we DENY

the petition for writ of mandamus.


                                                  /Jim Moseley/
                                                  JIM MOSELEY
                                                  JUSTICE

140513F.P05